 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                              NO. C19-0290RSL
 9
                           Plaintiffs,

10
                    v.                                        ORDER GRANTING LEAVE TO
                                                              WITHDRAW
11
      COSTCO WHOLESALE CORPORATION,
      et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on Stephen C. Willey, Duffy Graham, and Brandi B.
16
     Balanda’s motion for leave to withdraw as counsel for defendant L&K Coffee Co. LLC. Dkt.
17
     # 127. The motion is unopposed, this matter is in its early stages, and new counsel recently
18
     appeared for L&K Coffee. The motion is therefore GRANTED.
19

20
            Dated this 23rd day of August, 2019.
21

22
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
23

24

25

26

27

28   ORDER GRANTING LEAVE TO WITHDRAW - 1
